Order, Supreme Court, Bronx County, entered on December 30, 1974, denying plaintiff’s motion for an order amending her ad damnum clause so. as to increase the amount sought in the first cause of action from $350,000 to $950,000 unanimously affirmed, without costs and without disbursements. We agree with Special Term that the sum originally sought is sufficient to provide adequate compensation to plaintiff if she prevails. There was no abuse of discretion. Concur—Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ.